DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim
2. 	Claims 1-22 are pending. Claims 1, 10, and 14 are in independent forms. 

Priority
3. 	Foreign priority has been claimed to EP application #15183327.4 filed on 09/01/2015. 

Information Disclosure Statement
4. 	The information disclosure statements (I DS's) submitted on 01/15/2021 and 02/01/2022 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5. 	The drawings filed on 01/15/2021 are accepted.

Double Patenting
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).6. 	Claim 1-22 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent Nos. 10,931,997.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-22 of the instant application are encompassed by limitations recited in claims 1-13 of the patent US 10,931,997, respectively (see table below).

Instant Application: 17/149,840
Claim 1:   A method to descramble at least one video stream, originating each from a producer and received by a host device, using an electronic descrambling device connected to the host device, the method comprising: 
splitting the video stream into scrambled data chunks in the host device; 


transferring the scrambled data chunks to the electronic descrambling device within a chain out transfer structure, the chain out transfer structure comprising a chain out header linked with a plurality of chain out descriptors, a first chain out descriptor pointing to an out description packet containing at least one producer ID, each producer ID identifying a single producer, and subsequent chain out descriptors pointing each to one scrambled data chunk, each scrambled data chunk being associated to a single producer ID of the first chain out descriptor; 









descrambling the scrambled data chunks in the electronic descrambling device using pre-loaded key data associated thereto, said key data being identified thanks to the producer ID which is both assigned to the key data and provided through the chain out transfer structure; 








returning the descrambled data chunks to the host device within a chain in transfer structure, the chain in transfer structure including a chain in header linked with a plurality of chain in descriptors, each chain in descriptor pointing to a descrambled data chunk, and a last chain in descriptor configured to generate an interrupt; 


storing each of the received descrambled data chunks in the host device at an address indicated by the corresponding chain in descriptor; and 

triggering an interrupt in response to reception of the last chain in descriptor.  

Claim 3: The method of claim 1, wherein the at least one video stream is compliant with a Moving Picture Experts Group (MPEG) standard.  

Claim 2: The method of claim 1, wherein the electronic descrambling device is a universal serial bus dongle.  

Claim 6: The method of claim 3, wherein the at least one MPEG stream comprises a Multi Program transport stream (MPTS) comprising a plurality of sub-streams, each having a program ID, said method further comprising inserting in the out description packet a program ID of each sub-stream, the chain in transfer structure containing at least one data chunk associated with each program ID; and informing a media player that the at least one data chunk of the chain in transfer structure is descrambled.  

Claim 4: The method of claim 3, wherein the at least one MPEG stream is formed by a Single Program Transport Stream (SPTS) having one packet identifier (PID).  

Claim 5:The method of claim 4, wherein the chain out transfer structure contains different types of producers selected among SPTS, Multi Program transport stream (MPTS), or raw MPEG, each identified using an associated producer ID.  

Claim 7: The method of claim 6, wherein at least a first and a second MPEG stream are transferred to the electronic descrambling device, each having a different producer ID, the method further comprising inserting in the first chain out descriptor the producer ID of the first stream and the producer ID of the second stream; and inserting in the second chain out descriptor a data chunk from the first MPEG stream and in a third chain out descriptor a data chunk from the second MPEG stream.  

Claim 8:  The method of claim 1, wherein the key data are transferred to the electronic descrambling device through a dedicated channel, each key data being dedicated to one packet identifier (PID), the key data being used with a data chunk corresponding to the respective PID.  

Claim 9:  The method of claim 1, wherein each descrambled data chunk is re-encrypted by a channel key shared between the host device and the electronic descrambling device.  

Claim 10:  A host device having an interface connectable to an electronic descrambling device for exchanging data therewith, in particular for transferring at least one scrambled video stream thereto, each video stream being originating from a producer, said host device comprising: 

a memory storing instructions; and 

a processing block configured to execute the instructions to perform out and in transfers, said processing block being configured to 

10split the video stream into scrambled data chunks; 

form a chain out transfer structure comprising a chain out header linked with a plurality of chain out descriptors, a first chain out descriptor pointing to an out description packet containing at least one producer ID, each producer ID identifying a single producer, and subsequent chain out descriptors pointing each to one scrambled data chunk, each scrambled data chunk being associated to a single producer ID of the first chain out descriptor; 



transfer the scrambled data chunks to the interface within the chain out transfer structure; 




receive descrambled data chunks within a chain in transfer structure from the interface, the chain in transfer structure including a chain in header linked with a plurality of chain in descriptors, each chain in descriptor pointing to a descrambled data chunk, and a last chain in descriptor configured to generate an interrupt; 

store each of the received descrambled data chunks in the host device at an address indicated by the corresponding chain in descriptor; and 

trigger an interrupt in response to reception of the last chain in descriptor.  

Claim 11:  The host device of claim 10, wherein the video stream is compliant with a Moving Picture Experts Group (MPEG) standard and comprises a Multi Program transport stream (MPTS) comprising a plurality of sub-streams each having a packet identifier (PID), the processing block being further configured to insert in the out description packet a program ID of each program, the chain in transfer structure containing at least one data chunk associated with each program ID, inform a media player that the at least one data chunk of the chain in transfer structure is descrambled.  

Claim 12:  The host device of claim 10, wherein a first and a second video stream are transferred to the interface, each having a different producer ID, the processing block being further configured to insert in the first chain out descriptor the producer ID of the first stream and the producer ID of the second stream; insert in the chain out transfer structure a first consumer identification of the first stream and a second consumer identification of the second stream; 11insert in the chain out transfer structure at least two data chunks, one of the first stream and one of the second stream; and inform a first consumer and a second consumer that the data chunks are descrambled.  

Claim 13:  The host device of claim 10, wherein each descrambled data chunk received through the interface is encrypted using a shared channel key and the processing block is further configured to decrypt each descrambled data chunk using said channel key.  

Claim 14:  An electronic descrambling device for descrambling at least one video stream, each originating from a producer, said electronic descrambling device being configured to  

receive a chain of out transfer from an I/O interface connectable with a host device and thus receive a scrambled data chunk, wherein the data chunk is of a particular producer and defined from the video stream , and the chain of out transfer comprises a chain out header linked with a plurality of chain out descriptors, the first chain out descriptor pointing to a out description packet containing a producer ID, the second and subsequent chain out descriptor pointing to the data chunk,  

receive the out description packet; 

 retrieve the producer ID from said out description packet;  

identify key data associated with the data chunk with the producer ID;  

use the key data to descramble the scrambled data chunk,  

return the descrambled data to the I/O interface connectable with the host device.  
Claim 15:  The electronic descrambling device according to claim 14, wherein the electronic descrambling device is a USB Dongle.  

Claim 16:  The electronic descrambling device according to claim 14, comprising a key table populated, for each of a plurality of producer IDs, with key data related to said producer ID.  

Claim 17:  The electronic descrambling device according to claim 16, wherein the key table contains a packet identifier PID or a program ID, in case one producer ID is associated with a plurality of key data.  

Claim 18: The electronic descrambling device according to claim 14, comprising a personal key and further configured to receive the key data encrypted from the host device, and to decrypt the encrypted key data with the personal key.  

Claim 19:  The electronic descrambling device according to claim 18, configured to obtain the encrypted key data in the form of an Entitlement Control Message.  

Claim 20:  The electronic descrambling device according to claim 18, configured to obtain the encrypted key data in a license file.  

Claim 21:  The electronic descrambling device according to claim 14, comprising the I/O interface connectable with the host device, a memory acting as a buffer memory and configured to store data chunks, a processing block in charge of directing a flow of data entering or exiting via the I/O interface to the memory, and a descrambling module, wherein the processing block is configured to handle in and out pointers of the buffer memory, pass the pointer for a data chunk stored in the memory to the descrambling module, keep track of the producer ID for said data chunk and load the related key data into the descrambling module.  

Claim 22:  The electronic descrambling device according to claim 14, comprising a key memory to store the key data received from the host device.

Patent NO. 10,931,997
Claim 1: A method to descramble at least one video stream, originating from at least one producer having a producer ID, by an electronic descrambling device connected to a host device, said host device comprising a controller configured for bulk out and bulk in transfers, comprising: 
in the host device, for the at least one producer, defining multiple chunks of data from the video stream; 

forming a chain out transfer structure, the chain out transfer structure comprising a chain out header linked with a plurality of chain out descriptors, a first chain out descriptor pointing to an out description packet containing the producer ID of the at least one producer, second and subsequent chain out descriptors pointing to respective scrambled chunks of data, each scrambled chunk of data corresponding to the producer ID of the first chain out descriptor and originating from the at least one producer associated with the producer ID of the first chain out descriptor ; 

transferring the chain out transfer structure, including the chain out header and the plurality of chain out descriptors pointing respectively to the producer ID and the respective scrambled chunks of data, by the controller to the electronic descrambling device; 

at the electronic descrambling, device, 2Application No. 15/755,344 Reply to Office Action of May 4, 2020, and the Advisory Action of September 2, 2020 receiving the chain out transfer structure, including the out description packet by the electronic descrambling device and identifying by the electronic descrambling device key data associated with the scrambled chunks of data; 

using the key data to descramble the scrambled chunks of data; 
returning the descrambled chunks of data to the host device; 

at the host device, 
receiving a chain in transfer structure by the controller, from the electronic descrambling device, the chain in transfer structure including a chain in header linked with a plurality of chain in descriptors, each chain in descriptor pointing to a descrambled chunk of data, and a last chain in descriptor being configured to generate an interrupt; 


storing each of the received descrambled chunks of data from the chain in transfer structure at an address indicated by the corresponding chain in descriptor; and 

triggering an interrupt in response to reception of the last chain in descriptor.  

Claim 2: The method of claim 1, wherein the at least one video stream is compliant with a Moving Picture Experts Group (MPEG) standard.  

Claim 3: The method of claim 1, wherein the electronic descrambling device is a universal serial bus dongle.  

Claim 4: The method of claim 2, wherein the at least one MPEG stream comprises a Multi Program transport stream (MPTS) comprising a plurality of sub- streams, each having a program ID, said method further comprising 3Application No. 15/755,344 Reply to Office Action of May 4, 2020, and the Advisory Action of September 2, 2020 inserting in the out description packet a program ID of each sub-stream, the chain in transfer structure containing at least one chunk of data associated with each program ID; and informing a media player that the at least one chunk of data of the chain in transfer structure is descrambled.  

Claim 5: The method of claim 2, wherein the at least one MPEG stream is formed by a Single Program Transport Stream (SPTS) having one packet identifier (PID).  

Claim 7: The method of claim 5, wherein the chain out transfer structure contains different types type of producers  selected among SPTS, Multi Program transport stream (MPTS), or raw MPEG, each identified using an associated producer ID.  

Claim 6: The method of claim 4, wherein at least a first and a second MPEG stream are transferred to the electronic descrambling device, each having a different producer ID, the method further comprising inserting in the first chain out descriptor the producer ID of the first stream and the producer ID of the second stream; and inserting in the second chain out descriptor a chunk of data from the first MPEG stream and in a third chain out descriptor a chunk of data from the second MPEG stream.  


Claim 8: The method of claim 1, wherein the key data are transferred to the electronic descrambling device through a dedicated channel, each key data being dedicated to one packet identifier (PID), the key data being used with a chunk of data corresponding to the respective PID.  

Claim 9: The method of claim 1, wherein each descrambled chunk of data is re-encrypted by a channel key shared between the host device and the electronic descrambling device.  

Claim 10: A host device having an interface with an electronic descrambling device to transfer at least one video stream, originating from at least one producer having a producer ID, from the host device to the interface with the electronic descrambling device, said host device comprising: 



a controller configured for bulk out and bulk in transfers, said controller being configured to 

for the at least one producer, define multiple chunks of data from the video stream; 

form a chain out transfer structure, the chain out transfer structure comprising a chain out header linked with a plurality of chain out descriptors, a first chain out descriptor pointing to an out description packet containing the producer ID of the at least one producer, second and subsequent chain out descriptors pointing to respective scrambled chunks of data, each scrambled chunk of data corresponding to the producer ID of the first chain out descriptor and originating from the at least one producer associated with the producer ID of the first chain out descriptor ; 

transfer the chain out transfer structure, including the chain out header and the plurality of chain out descriptors pointing respectively to the producer ID and the respective scrambled chunks of data, to the electronic descrambling device; 

receive a chain in transfer structure from the electronic descrambling device, the chain in transfer structure including a chain in header linked with a plurality of chain in   5Application No. 15/755,344Reply to Office Action of May 4, 2020, and the Advisory Action of September 2, 2020descriptors, each chain in descriptor pointing to a descrambled chunk of data, and a last chain in descriptor being configured to generate an interrupt; 

store each of the received descrambled chunks of data from the chain in transfer structure at an address indicated by the corresponding chain in descriptor; and 

trigger an interrupt in response to reception of the last chain in descriptor.  

Claim 11: The host device of claim 10, wherein the video stream is compliant with a Moving Picture Experts Group (MPEG) standard and comprises a Multi Program transport stream (MPTS) comprising a plurality of sub-streams each having a packet identifier (PID), the controller being further configured to insert in the out description packet a program ID of each program, the chain in transfer structure containing at least one chunk of data associated with each program ID, inform a media player that the at least one chunk of data of the chain in transfer structure is descrambled.  

Claim 12: The host device of claim 10, wherein a first and a second video stream are transferred to the electronic descrambling device, each having a different producer ID, the controller being further configured to insert in the first chain out descriptor the producer ID of the first stream and the producer ID of the second stream; insert in the chain out transfer structure a first consumer identification of the first stream and a second consumer identification of the second stream; insert in the chain out transfer structure at least two chunks of data, one of the first stream and one of the second stream; and 6Application No. 15/755,344 Reply to Office Action of May 4, 2020, and the Advisory Action of September 2, 2020 inform a first consumer and a second consumer that the chunks of data are descrambled.  

Claim 13: The host device of claim 10, wherein the controller is further configured to decrypt each descrambled chunk of data with a channel key shared between the host device and the electronic descrambling device.




Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Slattery et al. US Patent No. 6,064,676 (hereinafter Slattery) in view of Nakashika et al. US Patent Application Publication No. 2013/0308923 (hereinafter Nakashika).
Regarding claim 1, Slattery discloses a method to descramble (Fig. 2, scrambler / descrambler 115)  at least one video stream, originating each from a producer and received by a host device (Fig. 2, host memory 120), using an electronic descrambling device connected to the host device, the method comprising: 
“splitting the video stream into scrambled data chunks in the host device” (see Slattery col. 18, lines 44-45, To enable acquisition of the content information, the transport processor 160 allocates one receipt queue to each of the first and second adaptors 110 that receive the TSs TS1 and TS2, respectively);
“descrambling the scrambled data chunks in the electronic descrambling device using pre-loaded key data associated thereto, said key data being identified thanks to the producer ID which is both assigned to the key data and provided through the (see Slattery col. 14, lines 57-59, col. 34, lines 22-30, col. 35,  lines 49-50, col 9, lines 3-18, descrambles the transport packet data using the control word, the scrambler may be a separate device connected to the asynchronous communication interface, in which case descrambler processing occurs after processing by the processor (e.g., transmit queue descriptor allocation, dispatch time assignment, PCR correction, etc.) but before processing by the direct memory access circuit. The control word information may be a base address of a PID index-able control word table maintained by the processor, as with descrambling. Preferably, however, the control word information is the control word itself, used to scramble the transport packet); 
“returning the descrambled data chunks to the host device (see Slattery col. 18, lines 42-59, the processor 160 loads a filter map into the caches 114 of each of the first and second adaptors 110 receiving the TSs TS1 and TS2 causing each transport packet to be retained and transferred to the host memory 120);
“storing each of the received descrambled data chunks in the host device at an address indicated by the corresponding chain in descriptor” (see Slattery col. 18, line 60-col. 19, line 8, the DMA control circuit 116 writes each transport packet to its corresponding storage location of the pool 122 in the host memory 120 and writes descriptor data of the descriptors allocated to the transport packets to their respective descriptor storage locations of the receipt queue. The DMA control circuit 116 may furthermore obtain control of the next few non-allocated descriptor storage locations 129 of the receipt queue (following the storage locations of the sequence of descriptors 129 for which the DMA control circuit 116 had obtained control previously), copies of the descriptors stored therein and the transport packet storage locations to which the descriptors point);  
Slattery does not explicitly discloses transferring the scrambled data chunks to the electronic descrambling device within a chain out transfer structure, the chain out transfer structure comprising a chain out header linked with a plurality of chain out descriptors, a first chain out descriptor pointing to an out description packet containing at least one producer ID, each producer ID identifying a single producer, and subsequent chain out descriptors pointing each to one scrambled data chunk, each scrambled data chunk being associated to a single producer ID of the first chain out descriptor; chain out transfer structure; within a chain in transfer structure, the chain in transfer structure including a chain in header linked with a plurality of chain in descriptors, each chain in descriptor pointing to a descrambled data chunk, and a last chain in descriptor configured to generate an interrupt; triggering an interrupt in response to reception of the last chain in descriptor.
However, in analogues art, Nakashika discloses transferring the scrambled data chunks to the electronic descrambling device within a chain out transfer structure, the chain out transfer structure comprising a chain out header linked with a plurality of chain out descriptors, a first chain out descriptor pointing to an out description packet containing at least one producer ID, each producer ID identifying a single producer, and subsequent chain out descriptors pointing each to one scrambled data chunk, each scrambled data chunk being associated to a single producer ID of the first chain out descriptor  (see Nakashika pars. 0259, 0369-0373, manufacturer ID (LAST_MNF_ID) 13326 (producer ID) of the last apparatus used to execute an edit process is stored in program information (PGI). This information can indicate the manufacturer of an apparatus used to execute an edit process (of the recorded disc). With this information, the use state of information of MNFI 13328 used in respective manufacturers can be recognized. It is checked if the TS packet includes a component descriptor. If the TS packet does not include any component descriptor (NO in step ST1318), the same information as that of the previous packet is saved in the packet group header (step ST1319). If the TS packet includes a component descriptor (YES in step ST1318), resolution information is formed based on the included information, and is saved in the packet group header (step ST1320). Upon playback, demultiplexer 60 interprets packet data read out from disc 100 (or HDD 100a) and sends a packet that includes TS packets to TS packet transfer unit 101. After that, the readout packet data are sent to respective decoders (61, 63, 64) and undergo corresponding playback processes (video playback, sub-picture playback, audio playback)); chain out transfer structure (see Nakashika par. 0496, Program chain PGC, programs PG, and cells to be played back are determined based on the information of user's choice, and corresponding program chain information PGCI, program information PGI, and cell information CI are read out from management information (PGCI) (steps ST402 to ST404)); within a chain in transfer structure, the chain in transfer structure including a chain in header linked with a plurality of chain in descriptors, each chain in descriptor pointing to a descrambled data chunk, and a last chain in descriptor configured to generate an interrupt (see Nakashika pars. 0311-0314, TS packet data received by the STB unit (or terrestrial digital tuner) are packed into packet groups by the formatter unit, the formatter unit generates segmentation information during recording, and periodically sends it to the MPU unit (GOP head interrupt or the like). The segmentation information includes the LB count of VOBU (ESOBU), the end address of I-picture data from the head of VOBU (ESOBU), the playback time of VOBU (ESOBU) and the like and the packet groups are saved on a work area (buffer memory unit 91). When the saved packet groups reach a predetermined size (for one or an integer multiple of CDA size), they are recorded on the disc. As the operations to be executed at that time, upon reception of TS packets, a group is formed every 85 packets, and a packet group header is generated); triggering an interrupt in response to reception of the last chain in descriptor (see Nakashika pars. 0314, 0320, In the interrupt process in the control operation of MPU unit 80, an interrupt factor is checked (step ST30). If the interrupt factor indicates that an interrupt is generated due to "completion of transfer for one pack (or one packet) to D-PRO unit 52", the number LBN of recording logical blocks is incremented by 1 (step ST301). If the interrupt factor indicates that an interrupt is generated due to "fetching of segmentation information from formatter unit 90", a fetch interrupt flag (not shown) of segmentation information 1 is set (step ST302)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nakashika into the system of Slattery to include a manufacturer ID of the apparatus that has made the operation is set in editor ID. Every time one of PGI, CI, and ESOB (or VOB) has been changed, this editor ID is set (or updated) to the ID information of the apparatus used at that time (see Nakashika par. 0321).

Regarding claim 2, Slattery in view of Nakashika discloses the method of claim 1, 
Slattery further discloses wherein the electronic descrambling device is a universal serial bus dongle (see Slattery col. 13, lines 54-56). 

Regarding claim 3, Slattery in view of Nakashika discloses the method of claim 1, 
Slattery further discloses wherein the at least one video stream is compliant with a Moving Picture Experts Group (MPEG) standard (see Slattery col. 2, lines 27-29).
  
Regarding claim 4, Slattery in view of Nakashika discloses the method of claim 3, 
Nakashika further discloses wherein the at least one MPEG stream is formed by a Single Program Transport Stream (SPTS) having one packet identifier (PID) (see Nakashika pars. 0166, 0568).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nakashika into the system of Slattery to include a manufacturer ID of the apparatus that has made the operation is set in editor ID. Every time one of PGI, CI, and ESOB (or VOB) has been changed, this editor ID is set (or updated) to the ID information of the apparatus used at that time (see Nakashika par. 0321).
 
Regarding claim 5, Slattery in view of Nakashika discloses the method of claim 3, 
Nakashika further discloses wherein the chain out transfer structure contains different types of producers selected among SPTS, Multi Program transport stream (MPTS), or raw MPEG, each identified using an associated producer ID (see Nakashika pars. 0166, 0568).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nakashika into the system of Slattery to include a manufacturer ID of the apparatus that has made the operation is set in editor ID. Every time one of PGI, CI, and ESOB (or VOB) has been changed, this editor ID is set (or updated) to the ID information of the apparatus used at that time (see Nakashika par. 0321).

 Regarding claim 6, Slattery in view of Nakashika discloses the method of claim 3, 
Nakashika further discloses wherein the at least one MPEG stream comprises a Multi Program transport stream (MPTS) comprising a plurality of sub-streams, each having a program ID, said method further comprising inserting in the out description packet a program ID of each sub-stream, the chain in transfer structure containing at least one data chunk associated with each program ID; and informing a media player that the at least one data chunk of the chain in transfer structure is descrambled (see Nakashika par. 0116, 0156, 0300). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nakashika into the system of Slattery to include a manufacturer ID of the apparatus that has made the operation is set in editor ID. Every time one of PGI, CI, and ESOB (or VOB) has been changed, this editor ID is set (or updated) to the ID information of the apparatus used at that time (see Nakashika par. 0321).
 
Regarding claim 7, Slattery in view of Nakashika discloses the method of claim 6, 
Nakashika further discloses wherein at least a first and a second MPEG stream are transferred to the electronic descrambling device, each having a different producer ID, the method further comprising inserting in the first chain out descriptor the producer ID of the first stream and the producer ID of the second stream (see Nakashika par. 0264); and inserting in the second chain out descriptor a data chunk from the first MPEG stream and in a third chain out descriptor a data chunk from the second MPEG stream (see Nakashika pars. 0252, 0259).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nakashika into the system of Slattery to include a manufacturer ID of the apparatus that has made the operation is set in editor ID. Every time one of PGI, CI, and ESOB (or VOB) has been changed, this editor ID is set (or updated) to the ID information of the apparatus used at that time (see Nakashika par. 0321).
  
Regarding claim 8, Slattery in view of Nakashika discloses the method of claim 1, 
Slattery further discloses wherein the key data are transferred to the electronic descrambling device through a dedicated channel, each key data being dedicated to one packet identifier (PID), the key data being used with a data chunk corresponding to the respective PID (see Slattery col. 3, lines 6-21, col. 34, lines 5-8).
  
Regarding claim 9, Slattery in view of Nakashika discloses the method of claim 1, 
Nakashika further discloses wherein each descrambled data chunk is re-encrypted by a channel key shared between the host device and the electronic descrambling device (see Nakashika pars. 0299-0300).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nakashika into the system of Slattery to include a manufacturer ID of the apparatus that has made the operation is set in editor ID. Every time one of PGI, CI, and ESOB (or VOB) has been changed, this editor ID is set (or updated) to the ID information of the apparatus used at that time (see Nakashika par. 0321).

Regarding claim 10, Slattery discloses a host device (Fig. 1, controller 20) having an interface (Fig. 1, I/O device 29) connectable to an electronic descrambling device for exchanging data therewith, in particular for transferring at least one scrambled video stream thereto, each video stream being originating from a producer, said host device comprising: 
“a memory storing instructions” (Fig. 2, host memory 120); and 
a processing block configured to execute the instructions to perform out and in transfers (see Slattery col. 15, lines 59-62, the processor 160 is for receiving control instructions from the external controller 20 (FIG. 1) and for transmitting commands to the adaptor 110, and the interfaces, 140 and 150 for purposes of controlling them), said processing block being configured to 
“split the video stream into scrambled data chunks” (see Slattery col. 18, lines 44-45, To enable acquisition of the content information, the transport processor 160 allocates one receipt queue to each of the first and second adaptors 110 that receive the TSs TS1 and TS2, respectively);
 “store each of the received descrambled data chunks in the host device at an address indicated by the corresponding chain in descriptor” (see Slattery col. 18, line 60-col. 19, line 8, the DMA control circuit 116 writes each transport packet to its corresponding storage location of the pool 122 in the host memory 120 and writes descriptor data of the descriptors allocated to the transport packets to their respective descriptor storage locations of the receipt queue. The DMA control circuit 116 may furthermore obtain control of the next few non-allocated descriptor storage locations 129 of the receipt queue (following the storage locations of the sequence of descriptors 129 for which the DMA control circuit 116 had obtained control previously), copies of the descriptors stored therein and the transport packet storage locations to which the descriptors point);  
Slattery does not explicitly discloses form a chain out transfer structure comprising a chain out header linked with a plurality of chain out descriptors, a first chain out descriptor pointing to an out description packet containing at least one producer ID, each producer ID identifying a single producer, and subsequent chain out descriptors pointing each to one scrambled data chunk, each scrambled data chunk being associated to a single producer ID of the first chain out descriptor; transfer the scrambled data chunks to the interface within the chain out transfer structure; receive descrambled data chunks within a chain in transfer structure from the interface, the chain in transfer structure including a chain in header linked with a plurality of chain in descriptors, each chain in descriptor pointing to a descrambled data chunk, and a last chain in descriptor configured to generate an interrupt; and trigger an interrupt in response to reception of the last chain in descriptor.
However, in analogues art, Nakashika discloses form a chain out transfer structure comprising a chain out header linked with a plurality of chain out descriptors, a first chain out descriptor pointing to an out description packet containing at least one producer ID, each producer ID identifying a single producer, and subsequent chain out descriptors pointing each to one scrambled data chunk, each scrambled data chunk being associated to a single producer ID of the first chain out descriptor (see Nakashika pars. 0259, 0369-0373, manufacturer ID (LAST_MNF_ID) 13326 (producer ID) of the last apparatus used to execute an edit process is stored in program information (PGI). This information can indicate the manufacturer of an apparatus used to execute an edit process (of the recorded disc). With this information, the use state of information of MNFI 13328 used in respective manufacturers can be recognized. It is checked if the TS packet includes a component descriptor. If the TS packet does not include any component descriptor (NO in step ST1318), the same information as that of the previous packet is saved in the packet group header (step ST1319). If the TS packet includes a component descriptor (YES in step ST1318), resolution information is formed based on the included information, and is saved in the packet group header (step ST1320). Upon playback, demultiplexer 60 interprets packet data read out from disc 100 (or HDD 100a) and sends a packet that includes TS packets to TS packet transfer unit 101. After that, the readout packet data are sent to respective decoders (61, 63, 64) and undergo corresponding playback processes (video playback, sub-picture playback, audio playback)); chain out transfer structure (see Nakashika par. 0496, Program chain PGC, programs PG, and cells to be played back are determined based on the information of user's choice, and corresponding program chain information PGCI, program information PGI, and cell information CI are read out from management information (PGCI) (steps ST402 to ST404));  transfer the scrambled data chunks to the interface within the chain out transfer structure (see Nakashika par. 0496, Program chain PGC, programs PG, and cells to be played back are determined based on the information of user's choice, and corresponding program chain information PGCI, program information PGI, and cell information CI are read out from management information (PGCI) (steps ST402 to ST404)); receive descrambled data chunks within a chain in transfer structure from the interface, the chain in transfer structure including a chain in header linked with a plurality of chain in descriptors, each chain in descriptor pointing to a descrambled data chunk, and a last chain in descriptor configured to generate an interrupt (see Nakashika pars. 0311-0314, TS packet data received by the STB unit (or terrestrial digital tuner) are packed into packet groups by the formatter unit, the formatter unit generates segmentation information during recording, and periodically sends it to the MPU unit (GOP head interrupt or the like). The segmentation information includes the LB count of VOBU (ESOBU), the end address of I-picture data from the head of VOBU (ESOBU), the playback time of VOBU (ESOBU) and the like and the packet groups are saved on a work area (buffer memory unit 91). When the saved packet groups reach a predetermined size (for one or an integer multiple of CDA size), they are recorded on the disc. As the operations to be executed at that time, upon reception of TS packets, a group is formed every 85 packets, and a packet group header is generated); and trigger an interrupt in response to reception of the last chain in descriptor (see Nakashika pars. 0314, 0320, In the interrupt process in the control operation of MPU unit 80, an interrupt factor is checked (step ST30). If the interrupt factor indicates that an interrupt is generated due to "completion of transfer for one pack (or one packet) to D-PRO unit 52", the number LBN of recording logical blocks is incremented by 1 (step ST301). If the interrupt factor indicates that an interrupt is generated due to "fetching of segmentation information from formatter unit 90", a fetch interrupt flag (not shown) of segmentation information 1 is set (step ST302)).

Regarding claim 11, Slattery in view of Nakashika discloses the host device of claim 10, 
Nakashika further discloses wherein the video stream is compliant with a Moving Picture Experts Group (MPEG) standard and comprises a Multi Program transport stream (MPTS) comprising a plurality of sub-streams each having a packet identifier (PID), the processing block being further configured to insert in the out description packet a program ID of each program, the chain in transfer structure containing at least one data chunk associated with each program ID, inform a media player that the at least one data chunk of the chain in transfer structure is descrambled (see Nakashika par. 0116, 0156, 0300). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nakashika into the system of Slattery to include a manufacturer ID of the apparatus that has made the operation is set in editor ID. Every time one of PGI, CI, and ESOB (or VOB) has been changed, this editor ID is set (or updated) to the ID information of the apparatus used at that time (see Nakashika par. 0321).
 
Regarding claim 12, Slattery in view of Nakashika discloses the host device of claim 10, 
Nakashika further discloses wherein a first and a second video stream are transferred to the interface, each having a different producer ID, the processing block being further configured to insert in the first chain out descriptor the producer ID of the first stream and the producer ID of the second stream (see Nakashika par. 0264); insert in the chain out transfer structure a first consumer identification of the first stream and a second consumer identification of the second stream (see Nakashika par. 0153);  insert in the chain out transfer structure at least two data chunks, one of the first stream and one of the second stream (see Nakashika Pars. 0252, 0321);  and inform a first consumer and a second consumer that the data chunks are descrambled (see Nakashika pars. 0270, 0299).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nakashika into the system of Slattery to include a manufacturer ID of the apparatus that has made the operation is set in editor ID. Every time one of PGI, CI, and ESOB (or VOB) has been changed, this editor ID is set (or updated) to the ID information of the apparatus used at that time (see Nakashika par. 0321).
 
 Regarding claim 13, Slattery in view of Nakashika discloses the host device of claim 10, 
Nakashika further discloses wherein each descrambled data chunk received through the interface is encrypted using a shared channel key and the processing block is further configured to decrypt each descrambled data chunk using said channel key (see Nakashika pars. 0299-0300).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nakashika into the system of Slattery to include a manufacturer ID of the apparatus that has made the operation is set in editor ID. Every time one of PGI, CI, and ESOB (or VOB) has been changed, this editor ID is set (or updated) to the ID information of the apparatus used at that time (see Nakashika par. 0321).

 Regarding claim 14, Slattery discloses an electronic descrambling device for descrambling at least one video stream, each originating from a producer, said electronic descrambling device being configured to 
  “receive the out description packet” (see Slattery col. 7, lines 17-27, each descriptor is (also) used to record a receipt time stamp, indicating when a transport packet is received at an input port, or a dispatch time stamp, indicating the time at which a transport packet is to be transmitted from an output port. In the case of transport packets received at an input port, the data link control circuit records a receipt time stamp in the descriptor allocated to each received and retained transport packet indicating a time at which the transport packet was received. The descriptors are maintained in order of receipt in the receipt queue); 
 “use the key data to descramble the scrambled data chunk” (see Slattery Abstract, col. 14, lines 57-59, col. 34, lines 22-30, col. 35,  lines 49-50, col 9, lines 3-18, descrambles the transport packet data using the control word, the scrambler may be a separate device connected to the asynchronous communication interface, in which case descrambler processing occurs after processing by the processor (e.g., transmit queue descriptor allocation, dispatch time assignment, PCR correction, etc.) but before processing by the direct memory access circuit. The control word information may be a base address of a PID index-able control word table maintained by the processor, as with descrambling. Preferably, however, the control word information is the control word itself, used to scramble the transport packet. The descriptors can also be used for managing scrambling and descrambling control words (encryption and decryption keys). Remultiplexing functions may be distributed); 
“return the descrambled data to the I/O interface connectable with the host device” (see Slattery col. 18, lines 42-59, the processor 160 loads a filter map into the caches 114 of each of the first and second adaptors 110 receiving the TSs TS1 and TS2 causing each transport packet to be retained and transferred to the host memory 120);
Slattery does not explicitly discloses receive a chain of out transfer from an I/O interface connectable with a host device and thus receive a scrambled data chunk, wherein the data chunk is of a particular producer and defined from the video stream , and the chain of out transfer comprises a chain out header linked with a plurality of chain out descriptors, the first chain out descriptor pointing to a out description packet containing a producer ID, the second and subsequent chain out descriptor pointing to the data chunk; retrieve the producer ID from said out description packet; identify key data associated with the data chunk with the producer ID.
However, in analogues art, Nakashika discloses receive a chain of out transfer from an I/O interface connectable with a host device and thus receive a scrambled data chunk, wherein the data chunk is of a particular producer and defined from the video stream , and the chain of out transfer comprises a chain out header linked with a plurality of chain out descriptors, the first chain out descriptor pointing to a out description packet containing a producer ID, the second and subsequent chain out descriptor pointing to the data chunk (see Nakashika pars. 0259, 0369-0373, manufacturer ID (LAST_MNF_ID) 13326 (producer ID) of the last apparatus used to execute an edit process is stored in program information (PGI). This information can indicate the manufacturer of an apparatus used to execute an edit process (of the recorded disc). With this information, the use state of information of MNFI 13328 used in respective manufacturers can be recognized. It is checked if the TS packet includes a component descriptor. If the TS packet does not include any component descriptor (NO in step ST1318), the same information as that of the previous packet is saved in the packet group header (step ST1319). If the TS packet includes a component descriptor (YES in step ST1318), resolution information is formed based on the included information, and is saved in the packet group header (step ST1320). Upon playback, demultiplexer 60 interprets packet data read out from disc 100 (or HDD 100a) and sends a packet that includes TS packets to TS packet transfer unit 101. After that, the readout packet data are sent to respective decoders (61, 63, 64) and undergo corresponding playback processes (video playback, sub-picture playback, audio playback)); retrieve the producer ID from said out description packet (see Nakashika par. 0321, the manufacturer ID of the apparatus that has made the operation is set in editor ID (LAST_MNF_ID) 13326 in FIG. 23 (step ST284). Every time one of PGI, CI, and ESOB (or VOB) has been changed, this editor ID is set (or updated) to the ID information of the apparatus used at that time); identify key data associated with the data chunk with the producer ID (see Nakashika par. 0299, Satellite digital TV broadcast data is delivered from a broadcast station via a communication satellite. The delivered digital data is received and played back by STB unit 83. This STB 83 expands and plays back scrambled data on the basis of a key code distributed from the broadcast station. At this time, scramble from the broadcast station is descrambled. Data is scrambled to prevent users who are not subscribers of the broadcast station from illicitly receiving broadcast programs).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nakashika into the system of Slattery to include a manufacturer ID of the apparatus that has made the operation is set in editor ID. Every time one of PGI, CI, and ESOB (or VOB) has been changed, this editor ID is set (or updated) to the ID information of the apparatus used at that time (see Nakashika par. 0321).

Regarding claim 15, Slattery in view of Nakashika discloses the electronic descrambling device according to claim 14, 
Slattery further discloses wherein the electronic descrambling device is a USB Dongle (see Slattery col. 13, lines 54-56). 
  
Regarding claim 16, Slattery in view of Nakashika discloses the electronic descrambling device according to claim 14, 
Slattery further discloses comprising a key table populated, for each of a plurality of producer IDs, with key data related to said producer ID (see Slattery col. 17, lines 45-50). 

Regarding claim 17, Slattery in view of Nakashika discloses the electronic descrambling device according to claim 16, 
Slattery further discloses wherein the key table contains a packet identifier PID or a program ID, in case one producer ID is associated with a plurality of key data (see Slattery col. 19, lines 38-51). 

Regarding claim 18, Slattery in view of Nakashika discloses the electronic descrambling device according to claim 14, 
Slattery further discloses comprising a personal key and further configured to receive the key data encrypted from the host device, and to decrypt the encrypted key data with the personal key (see Nakashika pars. 0299-0300).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nakashika into the system of Slattery to include a manufacturer ID of the apparatus that has made the operation is set in editor ID. Every time one of PGI, CI, and ESOB (or VOB) has been changed, this editor ID is set (or updated) to the ID information of the apparatus used at that time (see Nakashika par. 0321).
 
Regarding claim 19, Slattery in view of Nakashika discloses the electronic descrambling device according to claim 18, 
Slattery further discloses configured to obtain the encrypted key data in the form of an Entitlement Control Message (see Slattery col. 3, line 53-col. 4, line 15). 

Regarding claim 20, Slattery in view of Nakashika discloses the electronic descrambling device according to claim 18, 
Slattery further discloses configured to obtain the encrypted key data in a license file (see Slattery col. 21, lines 45-53). 

Regarding claim 21, Slattery in view of Nakashika discloses the electronic descrambling device according to claim 14, 
Slattery further discloses comprising the I/O interface connectable with the host device, a memory acting as a buffer memory and configured to store data chunks, a processing block in charge of directing a flow of data entering or exiting via the I/O interface to the memory, and a descrambling module, wherein the processing block is configured to handle in and out pointers of the buffer memory, pass the pointer for a data chunk stored in the memory to the descrambling module, keep track of the producer ID for said data chunk and load the related key data into the descrambling module (see Slattery col. 12, lines 36-41). 

Regarding claim 22, Slattery in view of Nakashika discloses the electronic descrambling device according to claim 14, 
Slattery further discloses comprising a key memory to store the key data received from the host device (see Slattery col. 17, lines 45-50). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433